Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The second non-final rejection was based on an updated search and new reference of Brayneck et al (US20060112599) applied to the claims below. 

Information Disclosure Statement
The information disclosure statement filed on 10/23/20 was considered by the Examiner.
Terminal Disclaimer
The terminal disclaimer filed on 10/26/30 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10649113 and US Application 16/648,887 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a 

Claims 15, 16, 19, 21, 22, and 26-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over A.D. Sylvester et al (US3011383) in view of Braynock et al. (US20060112599).
Regarding claim 15, A. D. Sylvester teaches an article comprising: a component (2) forming at least a portion of the article, the component having a first surface defined by a thermoplastic material (col. 1,lines 10-17 and 34-41); and an optical element (11,12,13) having a first side and a second side opposing the first side, wherein the first side or the second side of the optical element is disposed on the thermoplastic material (see figure 2) of the first surface of the component and imparts a structural color to the article (col. 5,lines 30-35 and col. 6, lines 52-68), wherein the article is an article of footwear, an article of apparel (col. 7, lines 46-52-figure 5), or an article of sporting equipment, wherein the first surface of the component includes a woven, braided, knit or nonwoven textile. 
A.D. Sylvester teaches incorporating a reflective optical element in an article.  However, A.D. Sylvester fails to specifically disclose an embodiment wherein the first surface of the component includes a woven, braided, knit or nonwoven textile.
In the same field of endeavor, Braynock et al. an article comprising: a component (93/SDA) forming at least a portion of the article (shoe), the component having a first surface defined by a thermoplastic material (paragraph 100); and an optical element (95-mirror-figure 10a) having a first side and a second side opposing the first side, wherein the first side or the second side of the optical article of footwear, an article of apparel, or an article of sporting equipment, wherein the first surface of the component includes a woven, braided, knit or nonwoven textile- Braynock further teaches the reflective and other optical effects can done using a woven (taffeta) or non-woven textile (suede)-see paragraph 148). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to in include this feature, as a functionally equivalent surface to provide optical reflective/refractive effects in an article of clothing.  
Additionally, "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Regarding claim 16, the article of claim 15, wherein the first surface is a first textured surface (embossed indentation) and wherein a combination of the optical 
Regarding claim 19, A.D Sylvester teaches using the film to be decorative on fabric or plastic.  A.D, Sylvester fails to specifically disclose an embodiment wherein the article is an article of footwear, and the component is an upper for the article of footwear. Braynock et al teaches an article of footwear, and the component is an upper of the article footwear (see figures 1A, 3A and 10). Again, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to in include this feature, as a functionally equivalent surface to provide optical reflective/refractive effects in an article of clothing.  
Regarding claim 21, A.D Sylvester-Braynock combination fails to specifically disclose wherein the thermoplastic material is a foamed thermoplastic material.  However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify A.D, Sylvester-Brayneck combination to include a foamed plastic material when designing a film for use in forming flexible or rigid plastic objects since some foamed plastics can be recycled, it has a high strength per unit weight and is easily formed/molded.
Regarding claim 22, A.D Sylvester-Braynock combination fails to specifically disclose wherein the thermoplastic material has a transmittance of 40 percent or less.  A.D. Sylvester does teaches variation in reflectivity of the layers based on thickness and achieves iridescence using reflectance. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include 40 or less transmittance (60 percent or more reflectance) to ensure interference of the light to produce the desired color. Additionally, it has been held that where the general conditions of the claim are disclosed in the prior 
Regarding claim 26, the article of claim 15, wherein the optical element (11, 12, and 13) includes is a multilayer reflector or a multilayer filter (col. 4, lines 48-75 and col. 5, lines 53-57).
Regarding claim 27, the article of claim 26, wherein the multilayer reflector has at least two layers, including at least two adjacent layers having different refractive indices (col. 6, lines 51-67 and col. 7, lines 1-30).
Regarding claim 28, the article of claim 27, wherein at least one of the layers of the multilayer reflector has a thickness that is about one-fourth of the wavelength of visible light to be reflected by the optical element to produce the structural color (col. 6, lines 51-67 and col. 7, lines 1-30).
Regarding claim 29, the article of claim 27, wherein the at least one of the layers of the multilayer reflector comprises a material selected from the group consisting of: silicon dioxide, titanium dioxide, zinc sulfide, magnesium fluoride, tantalum pentoxide, and a combination thereof (col. 5, lines 55-75 and col. 6, lines 1-3).
Regarding claim 30, the A.D Sylvester –Braynock combination fails to specifically disclose color is visible to a user from 1 meter away. The distance a user with 20/20 normal color vision can see is 20 feet. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to ensure the color can be seen 1 meter away (approximately 3.2 ft.) to ensure the color and/or image is easily viewable within normal human vision range. 
Regarding claim 31, the article of claim 15, wherein the structural color has a single hue (see col. 6, lines 34-50).

Regarding claim 33, the article of claim 15, wherein the structural color is iridescent (col. 3, lines 28-35, col. 6, lines 60-67 and col. 7, lines 20-30).
Regarding claim 34, the article of claim 15, wherein the structural color has limited
Iridescence (col. 8, lines 18-30).
Regarding claim 35, A.D. Sylvester et all teaches designing the layers thickness and materials to provide a desired color effect (col. 5, lines 30-36). Although, A.D. Sylvester-Brayneck combination fails to specifically discloses all of the assigned hues fall in a single hue group claimed; it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention, since the desired color effect is determined by the engineering the layered materials as taught by A.D. Sylvester. 

Claim(s) 15, 16, 26-27, 29 and 32-34 is/are rejected under 35 U.S.C. 102(a) (1)/ (a) (2) as being anticipated Phillips et al (US20050063067) in view of Braynock et al. (US20060112599).
Regarding claim 15, Phillips teaches an article comprising: a component (22) forming at least a portion of the article, the component having a first surface defined by a thermoplastic material (paragraphs 29 and 32; figures 1 and 4); and an optical element (58) having a first side and a second side opposing the first side, wherein the first side or the second side of the optical element is disposed on the thermoplastic material (see figures 1 and 4) of the first surface of the component and imparts a structural color to the article (paragraph 50), wherein the article is an article of footwear, an article of apparel (paragraph 51), or an article of sporting equipment, wherein the first surface of the component includes a woven, braided, knit or nonwoven textile. 
Phillip fails to specifically disclose an embodiment wherein the first surface of the component includes a woven, braided, knit or nonwoven textile.
In the same field of endeavor, Braynock et al. an article comprising: a component (93/SDA) forming at least a portion of the article (shoe), the component having a first surface defined by a thermoplastic material (paragraph 100); and an optical element (95-mirror-figure 10a) having a first side and a second side opposing the first side, wherein the first side or the second side of the optical element is disposed on the thermoplastic material (see figure 10) of the first surface (94B) of the component(93) and imparts a structural color to the article (paragraph 152 and 154), wherein the article is an article of footwear, an article of apparel, or an article of sporting equipment, wherein the first surface of the component includes a woven, braided, knit or nonwoven textile- Braynock further teaches the reflective and other optical effects can done using a woven (taffeta) or non-woven textile (suede)-see paragraph 148). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to in include this feature, as a functionally equivalent surface to provide optical reflective/refractive effects in an article of clothing.  
Additionally, "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Regarding claim 16, the article of claim 15, wherein the first surface is a first textured surface (surface relief 24) and wherein a combination of the optical element (58) and the first textured surface(24) impart the structural color to the article (paragraph 40).
Regarding claim 26, the article of claim 15, wherein the optical element (58) includes is a multilayer reflector or a multilayer filter (see figure 4; paragraph 39-40).
Regarding claim 27, the article of claim 26, wherein the multilayer reflector has at least two layers, including at least two adjacent layers having different refractive indices (see figure 4 and paragraphs 39-40).
Regarding claim 29, the article of claim 27, wherein the at least one of the layers of the multilayer reflector comprises a material selected from the group consisting of: silicon dioxide, titanium dioxide, zinc sulfide, magnesium fluoride, tantalum pentoxide, and a combination thereof (paragraphs 37, 42 and 44).
Regarding claim 32, the article of claim 15, wherein the structural color includes two or more hues (paragraph 41).
Regarding claim 33, the article of claim 15, wherein the structural color is iridescent (paragraphs 40-41).
Regarding claim 34, the article of claim 15, wherein the structural color has limited iridescence (paragraph 49-41).

Claim(s) 15, 16, 25- 27 and 32-33 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Toda (US20100254007) in view of Braynock et al. (US20060112599).
Regarding claim 15, Toda teaches an article comprising: a component (label) forming at least a portion of the article, the component having a first surface defined by a thermoplastic material (50-paragraphs 133-135; figure 2); and an optical element (51) having a first side and a second side opposing the first side, wherein the first side or the second side of the optical element is disposed on the thermoplastic material (see figure 2) of the first surface of the component and imparts a structural color to the article (paragraph 90), wherein the article is an article of footwear, an article of apparel (decorative article), or an article of sporting equipment, , wherein the first surface of the component includes a woven, braided, knit or nonwoven textile. 
Toda teaches incorporating a reflective optical element in an article of apparel or in other items (paragraphs 134-135).  However, Toda fails to specifically disclose an embodiment wherein the first surface of the component includes a woven, braided, knit or nonwoven textile.
In the same field of endeavor, Braynock et al. an article comprising: a component (93/SDA) forming at least a portion of the article (shoe), the component having a first surface defined by a thermoplastic material (paragraph 100); and an optical element (95-mirror-figure 10a) having a first side and a second side opposing the first side, wherein the first side or the second side of the optical element is disposed on the thermoplastic material (see figure 10) of the first surface (94B) of the component(93) and imparts a structural color to the article (paragraph 152 and 154), wherein the article is an article of footwear, an article of apparel, or an article of sporting equipment, wherein the first surface of the component includes a woven, braided, knit or nonwoven textile- Brayneck further teaches the reflective and other optical effects can done using a woven (taffeta) or non-woven textile (suede)-see paragraph 148). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to in include this feature, as a functionally equivalent surface to provide optical reflective/refractive effects in an article of clothing.  
Additionally, "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Regarding claim 16, the article of claim 15, wherein the first surface is a first textured surface (see figure 2) and wherein a combination of the optical element (51) and the first textured surface impart the structural color to the article (paragraph 90).
Regarding claim 25, the article of claim 15, wherein the component includes the first textured surface, and the first textured surface includes a plurality of profile features and flat planar areas (see figure 2).

Regarding claim 27, the article of claim 26, wherein the multilayer reflector has at least two layers, including at least two adjacent layers having different refractive indices (see paragraph 36).
Regarding claim 32, the article of claim 15, wherein the structural color includes two or more hues (paragraph 90).
Regarding claim 33, the article of claim 15, wherein the structural color is iridescent (paragraph 90).

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. in view of Braynock et al , further in view of Bradly, Jr. et al. (US6157489).
Regarding claim 17, Philips teaches design optical layers to produce an iridescent coloring. Phillips-Brayneck combination fails to specifically disclose colors/hues are defined according CIE 1976 at three observation angles between -15 degrees and 60 degrees as claimed.  
Bradly teaches color shifting films perceived colors can be quantified by the CIE industry standards (see col. 7, lines 47-67 and col. 8) over an angular viewing range. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the claimed features, as an industry standard methodology for defining color hues over an angular viewing range. Additionally, it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.

	
Claims 20 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over A.D. Sylvester et al (US 3,011,383)  in view of Braynock et al. (US20060112599), further in view of Wang (US 5,815,950).
Regarding claims 20 and 24, A.D Sylvester teaches using the film to be decorative on fabric or plastic.  A.D, Sylvester-Braynock fails to specifically disclose an embodiment wherein the component is a sole for the article of footwear (claim 20); and wherein the first surface of the component includes a bladder (claim 24).
	Wang teaches an air cushion sole insert line with an iridescent film. Wang teaches an article comprising: a component (21) forming at least a portion of the article, the component having a first surface (see figures 4 and 8); and an optical element (1) having a first side and a second side opposing the first side, wherein the first side or the second side of the optical element is disposed on the component (see figures 4) of the first surface of the component and imparts a structural color to the article (col. 2,lines 1-13), wherein the article is an article of footwear (see figure 8) is an upper(upper sole) for the article of footwear and the component is a sole for the article of footwear(see figures 1-8); and wherein the first surface of the component includes a bladder(22). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include these features as elements of an iridescent film in footwear to add visual aesthetics to the shoe. Additionally, "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330.  The examiner can normally be reached on Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




							/ALICIA M HARRINGTON/                                                                        Primary Examiner, Art Unit 2872                                                                                                                                

AMH